DETAILED ACTION
In response to communications filed 03/03/2021.
Claims 13-19 are added.
Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
The term “DTFM” (paragraph 0008) should be unabbreviated at least once to properly reference the abbreviated term recited throughout the specification.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Claim 5 recites the “WLAN transceiver and the LTE transceiver being destination apparatuses.”  Examiner is unable to find corresponding support in the instant specification that implicitly or explicitly teaches the WLAN and LTE transceivers are also to be considered as destination apparatuses.  Examiner requests clarification or amendments in a future response to overcome the objection.

Claim Objections
Claims  5, 15 and 16 are objected to because of the following informalities:  
Claim 5 (line 3) should be amended to recite “a voice signal to [[a]] the communication partner” to properly refer back to the communication partner recited in claim 1.
Claim 15 (line 3) should be amended to recite “a voice signal to [[a]] the communication partner” to properly refer back to the communication partner recited in claim 1.
Claim 16 (line 3) should be amended to recite “a voice signal to [[a]] the communication partner” to properly refer back to the communication partner recited in claim 1.

Drawings
The drawings are objected to because DTFM mode as presented in the instant specification is referred to as “DTMF” mode in Figs. 3B and 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites a “communication partner” that responds to a request from a telephone based on call information (line 4) and further recites a “destination apparatus” that is a radio to be called based on the call information received from the telephone (line 8).  As written, the claim may suggest the destination apparatus as another device other than the communication partner.  For the sake of compact prosecution, Examiner has interpreted the claims to teach the voice signal received from the telephone is transmitted to a destination apparatus that is the communication partner as per the instant specification however requests further clarification or amendments to overcome the current rejection.  Claims 2-7 and 13-16 are also rejected based on their dependency of rejected claim 1.
Claim 7 recites calling a “radio” from the telephone” (line 4) and further recites “a destination apparatus” that is a radio to be called (line 5).  As written, the claim may suggest the destination apparatus as another device other than the first recited radio.  For the sake of compact prosecution, Examiner has interpreted the claims to teach the voice signal received from the telephone is transmitted to a radio that is the destination apparatus as per the instant specification however requests further clarification or amendments to overcome the current rejection.  Claims 8-12 and 17-19 are also rejected based on their dependency of rejected claim 7.
Claim 5 additionally recites a “WLAN transceiver” and an “LTE transceiver” as being destination apparatuses.  The limitation renders the claim indefinite as claim 1 has established a single destination apparatus in communication with the relay device.  It is unclear whether the WLAN transceiver and/or the LTE transceiver are additional destination apparatuses or are in reference to the destination apparatus recited in claim 1.  Examiner requests clarification or amendments in a future response to overcome the current rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharma et al. (US 2015/0009865 A1) hereinafter “Sharma.”

Regarding Claim 1, Sharma teaches A relay device (Sharma: paragraphs 0043, 0045, 0048 & Fig. 2, communication server) that includes a telephone relay unit (Sharma: paragraph 0078 & Figs. 8-9, regional dispatcher receives call request from originator thus teaching the necessary hardware component; see also paragraph 0106 & Fig. 14, receive and/or transmit information logic) and a wireless communication relay unit (Sharma: paragraph 0082 & Figs. 8-9, media control unit to handle the exchange of media),
wherein the telephone relay unit receives call information (Sharma: paragraphs 0043-0044, receive quick call request; see also paragraphs 0055, 0075 & Fig. 7, obtain address from communication device(s)) from a telephone (Sharma: paragraphs 0043-0045 & Figs. 1A-2, first (originating) telecommunication device) via a network (Sharma: paragraphs 0045, 0048 & Figs. 1A-2, wireless network), and after a communication partner (Sharma: paragraphs 0043-0045, target wireless communication device) designated by the call information has responded (Sharma: paragraphs 0044-0045 & Fig. 1B, target device responds to the quick call request), transmits/receives a voice signal to/from the telephone (Sharma: paragraphs 0044-0045 & Fig. 1B, channels between first device and server; see also 0075 & Fig. 7, server sets up or bridges channel from the originating communication device),
the wireless communication relay unit, to which a repeater that is a relaying radio is connected (Sharma: paragraph 0054, other members wireless communication devices; see also paragraph 0057 & Fig. 3, group members), transmits/receives a voice signal to/from a radio via the repeater (Sharma: paragraph 0055 & Fig. 3, group communication server receives media from group members and forwards the media to other group members), moreover
the telephone relay unit determines a destination apparatus that is a radio to be called based on the call information received from the telephone (Sharma: paragraphs 0043-0045, said target wireless communication device based on quick call request), and transfers a voice signal received from the telephone to the wireless communication relay unit (Sharma: paragraphs 0044-0045 & Fig. 1B, channels between first device and server; see also 0075 & Fig. 7, server sets up or bridges channel from the originating communication device),
the wireless communication relay unit transfers a voice signal transferred from the telephone relay unit to the destination apparatus (Sharma: paragraphs 0044-0045 & Fig. 1B, channels between target device and server; see also paragraph 0082 & Figs. 8-9, media control unit to handle the exchange of media between the call originator and call target  during the communication session), and
the telephone relay unit determines a transfer control mode of the voice signal corresponding to the determined destination apparatus (Sharma: paragraph 0043 & Figs 1A-2, server-arbitrated communication session (e.g., a half-duplex session, a full-duplex session, a PTT session, a VoIP session); see also paragraph 0065 & Fig. 5, transition from half-duplex to full duplex based on target capability), and transfers the voice signal to the wireless communication relay unit using the determined mode (Sharma: paragraph 0082 & Figs. 8-9, handle the exchange of media during the communication session).

Regarding Claim 2, Sharma teaches the respective claim(s) as presented above and further teaches the transfer control mode of a voice signal (Sharma: paragraph 0043 & Figs 1A-2, server-arbitrated communication session) is one of a constant transmission mode in which voice signals are transferred without interruption in a period in which the telephone and the destination apparatus perform communication (Sharma: paragraph 0043 & Figs 1A-2, full-duplex session), a VOX mode in which only when a voice signal whose level is a predetermined level or more is input from a telephone, the voice signal is transferred (Sharma: paragraph 0043 & Figs 1A-2, half-duplex session), and a DTFM mode in which voice signals are transferred without interruption in a period after a tone signal instructing a transmission start was input until a tone signal instructing a transmission stop is input (Sharma: paragraph 0043 & Figs 1A-2, a PTT session).

Regarding Claim 3, Sharma teaches the respective claim(s) as presented above and further teaches a call destination table in which a record including the call information, an address of the destination apparatus, and an apparatus type of the destination apparatus is stored for each of the radios (Sharma: paragraph 0049, group communication server can have an attached or accessible database to store the group identification data for the wireless devices); and
a transfer control table in which a record including the apparatus type and the transfer control mode of a voice signal is stored for each of the apparatus types (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control the session mode), and
the telephone relay unit determines the apparatus type of the destination apparatus by referring to the call destination table, determines the transfer control mode of a voice signal corresponding to the determined apparatus type by referring to the transfer control table, and transfers a voice signal using the determined transfer control mode (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 4, Sharma teaches the respective claim(s) as presented above and further teaches the transfer control table stores a transfer control mode of a voice signal in accordance with a function of transmitting and receiving a voice signal that the destination apparatus has, in association with the apparatus type (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control and/or store the session mode).

Regarding Claim 5, Sharma teaches the respective claim(s) as presented above and further teaches a network communication relay unit (Sharma: paragraph 0106 & Fig. 14, transmit/receive logic) that is to be connected to a WLAN transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0049, server-side LAN across wireless network), via the network, and
is to be connected to an LTE transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure, via an LTE network that is a communication network of a mobile telephone (Sharma: paragraph 0106, LTE communications),
wherein the call destination table and the transfer control table store, the WLAN transceiver and the LTE transceiver being destination apparatuses, the call information, addresses of the destination apparatuses, the apparatus types, and the transfer control modes of a voice signal (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 6, Sharma teaches the respective claim(s) as presented above and further teaches the call destination table further stores a record of group communication in which a plurality of communication apparatuses are destination apparatuses (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 7, Sharma teaches A relay method of a voice signal (Sharma: paragraphs 0043-0046 & Figs 1A-2, server-arbitrated communication session, in a relay device (Sharma: paragraphs 0043, 0045, 0048 & Fig. 2, communication server) to which a telephone (Sharma: paragraphs 0043-0045 & Figs. 1A-2, first (originating) telecommunication device) and a repeater that is a relaying radio that communicates with a radio are connected (Sharma: paragraph 0055 & Fig. 3, connected group members), the relay method comprising:
receiving call information (Sharma: paragraphs 0043-0044, receive quick call request; see also paragraphs 0055, 0075 & Fig. 7, obtain address from communication device(s)) for calling a radio (Sharma: paragraphs 0043-0045, target wireless communication device) from the telephone (Sharma: paragraphs 0043-0045 & Figs. 1A-2, said first (originating) telecommunication device);
determining a destination apparatus that is a radio to be called based on the call information (Sharma: paragraphs 0043-0045, said target wireless communication device based on quick call request);
determining a transfer control mode of a voice signal corresponding to the determined destination apparatus (Sharma: paragraph 0043 & Figs 1A-2, server-arbitrated communication session (e.g., a half-duplex session, a full-duplex session, a PTT session, a VoIP session); see also paragraph 0065 & Fig. 5, transition from half-duplex to full duplex based on target capability);
calling the destination apparatus via the repeater (Sharma: paragraph 0055 & Fig. 3,  group communication server receives media from group members and forwards the media to other group members); and
transferring, after the destination apparatus has responded, a voice signal received from the telephone to the repeater using the determined transfer control mode (Sharma: paragraphs 0044-0045 & Fig. 1B, channels between target device originating device; see also paragraph 0082 & Figs. 8-9, media control unit to handle the exchange of media between the call originator and call target  during the communication session).

Regarding Claim 8, Sharma teaches the respective claim(s) as presented above and further teaches wherein the transfer control mode of a voice signal (Sharma: paragraph 0043 & Figs 1A-2, server-arbitrated communication session) is one of a constant transmission mode in which voice signals are transferred without interruption in a period in which the telephone and the destination apparatus perform communication (Sharma: paragraph 0043 & Figs 1A-2, full-duplex session), a VOX mode in which only when a voice signal whose level is a predetermined level or more is input from the telephone, the voice signal is transferred (Sharma: paragraph 0043 & Figs 1A-2, half-duplex session), and a DTFM mode in which voice signals are transferred without interruption in a period after a tone signal instructing a transmission start was input until a tone signal instructing a transmission stop is input (Sharma: paragraph 0043 & Figs 1A-2, a PTT session).

Regarding Claim 9, Sharma teaches the respective claim(s) as presented above and further teaches determining an apparatus type of the destination apparatus by referring to a call destination table in which a record including the call information, an address of the destination apparatus, and an apparatus type of the destination apparatus is stored for each of the radios (Sharma: paragraph 0049, group communication server can have an attached or accessible database to store the group identification data for the wireless devices); and
determining a transfer control mode of a voice signal corresponding to the determined apparatus type by referring to a transfer control table in which a record including the apparatus type and the transfer control mode of a voice signal is stored for each of the apparatus types (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control the session mode),

Regarding Claim 10, Sharma teaches the respective claim(s) as presented above and further teaches the transfer control table stores a transfer control mode of a voice signal in accordance with a function of transmitting and receiving a voice signal that the destination apparatus has, in association with the apparatus type (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control and/or store the session mode).

Regarding Claim 11, Sharma teaches the respective claim(s) as presented above and further teaches the relay device is further connected to a WLAN transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0049, server-side LAN across wireless network) and an LTE transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0106, LTE communications), and
the call destination table and the transfer control table store, the WLAN transceiver and the LTE transceiver being destination apparatuses, the call information, addresses of the destination apparatuses, the apparatus types, and the transfer control modes of a voice signal (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 12, Sharma teaches the respective claim(s) as presented above and further teaches the call destination table further stores a record of group communication in which a plurality of communication apparatuses are destination apparatuses (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 13, Sharma teaches the respective claim(s) as presented above and further teaches a call destination table in which a record including the call information, an address of the destination apparatus, and an apparatus type of the destination apparatus is stored for each of the radios (Sharma: paragraph 0049, group communication server can have an attached or accessible database to store the group identification data for the wireless devices); and
a transfer control table in which a record including the apparatus type and the transfer control mode of a voice signal is stored for each of the apparatus types (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control the session mode), and
the telephone relay unit determines the apparatus type of the destination apparatus by referring to the call destination table, determines the transfer control mode of a voice signal corresponding to the determined apparatus type by referring to the transfer control table, and transfers a voice signal using the determined transfer control mode (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 14, Sharma teaches the respective claim(s) as presented above and further teaches transfer control table stores a transfer control mode of a voice signal in accordance with a function of transmitting and receiving a voice signal that the destination apparatus has, in association with the apparatus type (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control and/or store the session mode).

Regarding Claim 15, Sharma teaches the respective claim(s) as presented above and further teaches a network communication relay unit (Sharma: paragraph 0106 & Fig. 14, transmit/receive logic) that is to be connected to a WLAN transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0049, server-side LAN across wireless network), via the network, and
is to be connected to an LTE transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure, via an LTE network that is a communication network of a mobile telephone (Sharma: paragraph 0106, LTE communications),
wherein the call destination table and the transfer control table store, the WLAN transceiver and the LTE transceiver being destination apparatuses, the call information, addresses of the destination apparatuses, the apparatus types, and the transfer control modes of a voice signal (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 16, Sharma teaches the respective claim(s) as presented above and further teaches a network communication relay unit (Sharma: paragraph 0106 & Fig. 14, transmit/receive logic) that is to be connected to a WLAN transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0049, server-side LAN across wireless network), via the network, and
is to be connected to an LTE transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure, via an LTE network that is a communication network of a mobile telephone (Sharma: paragraph 0106, LTE communications),
wherein the call destination table and the transfer control table store, the WLAN transceiver and the LTE transceiver being destination apparatuses, the call information, addresses of the destination apparatuses, the apparatus types, and the transfer control modes of a voice signal (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Regarding Claim 17, Sharma teaches the respective claim(s) as presented above and further teaches determining an apparatus type of the destination apparatus by referring to a call destination table in which a record including the call information, an address of the destination apparatus, and an apparatus type of the destination apparatus is stored for each of the radios (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices); and
determining a transfer control mode of a voice signal corresponding to the determined apparatus type by referring to a transfer control table in which a record including the apparatus type and the transfer control mode of a voice signal is stored for each of the apparatus types (Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control and/or store the session mode).

Regarding Claim 18, Sharma teaches the respective claim(s) as presented above and further teaches the transfer control table stores a transfer control mode of a voice signal in accordance with a function of transmitting and receiving a voice signal that the destination apparatus has, in association with the apparatus type(Sharma: paragraph 0049, group communication server handles the arbitration of group communication sessions thus teaching necessary storage component to control and/or store the session mode).

Regarding Claim 19, Sharma teaches the respective claim(s) as presented above and further teaches the relay device is further connected to a WLAN transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0049, server-side LAN across wireless network) and an LTE transceiver that starts transmitting a voice signal to a communication partner without performing a prior call procedure (Sharma: paragraph 0106, LTE communications), and
the call destination table and the transfer control table store, the WLAN transceiver and the LTE transceiver being destination apparatuses, the call information, addresses of the destination apparatuses, the apparatus types, and the transfer control modes of a voice signal (Sharma: paragraph 0049, server handles the arbitration of group communication sessions via accessible database that stores the group identification data of the wireless devices).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Choksi (US 8,149,743 B1) teaches a system and method for switching a full-duplex session to a half-duplex session (column 1).
Morinaga et al. (US 2010/0246583 A1) teaches a relay device which forwards a packet received from a first device to a second device in full-duplex or half-duplex communication sessions (paragraph 0319 & 0339-0341).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468